t c memo united_states tax_court norman klootwyk petitioner v commissioner of internal revenue respondent docket no 21030-06l filed date norman klootwyk pro_se chris j sheldon for respondent memorandum opinion gale judge this case is before the court on respondent s motions to dismiss for lack of prosecution and to impose a penalty under sec_6673 petitioner s motion to strike unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure certain portions of respondent s motion to dismiss for lack of prosecution and petitioner s motion for sanctions are also pending background petitioner seeks review under sec_6330 of respondent s determination to proceed with a levy to collect unpaid income taxes for petitioner s and taxable years which totaled dollar_figure and dollar_figure respectively when the notice_of_intent_to_levy was issued petitioner resided in arizona when the petition was filed respondent s determination was contained in a notice_of_determination concerning collection action s under sec_6320 and or issued after petitioner requested a hearing concerning the proposed levy a notice setting case for trial setting the trial in this case for date was served on petitioner on date this notice stated the parties are hereby notified that the above-entitled case is set for trial at the trial session beginning on date the calendar for that session will be called pincite a m on that date and both parties are expected to be present at that time and be prepared to try the case your failure to appear may result in dismissal of the case and entry of decision against you your attention is called to the court s requirement that the parties before trial must agree in writing to all facts and all documents about which there should be no disagreement therefore the parties should contact each other promptly and cooperate fully so that the necessary steps can be taken to comply with this requirement your failure to cooperate may also result in dismissal of the case and entry of judgment against you the notice setting case for trial was accompanied by a standing_pretrial_order which likewise ordered the parties to stipulate facts to the maximum extent possible ordered the parties to submit pretrial memoranda not less than days before the first day of the trial session and warned that an unexcused failure to comply with the standing_pretrial_order might result in sanctions including dismissal on date the court received a document from petitioner styled as a motion to set_aside trial date in which petitioner contended that a trial was unnecessary because the court s review of his case was confined to what took place during his administrative hearing the motion accordingly requested that the court set a briefing schedule that same day petitioner s motion was denied when this case was called for trial on date there was no appearance by or on behalf of petitioner counsel for respondent appeared and moved to dismiss for lack of prosecution respondent also filed a motion to impose penalties under sec_6673 a hearing was conducted at which respondent introduced documents from petitioner s administrative file pursuant to rule sec_803 and sec_902 of the federal rules of respondent served both motions on petitioner by mail on date evidence that same day petitioner mailed to the court a document styled as a statement under rule c in lieu of physically attending the trial which was filed as petitioner s report on date petitioner filed an objection to respondent s motion to dismiss and an objection to respondent s motion to impose a penalty under sec_6673 on date petitioner filed a supplement to his objection to respondent s motion to dismiss for lack of prosecution on date dismissal for lack of prosecution discussion the court may dismiss a case at any time and enter a decision against the taxpayer for failure properly to prosecute his case failure to comply with the rules of this court or any order of the court or for any cause which the court deems sufficient rule b 829_f2d_828 9th cir affg tcmemo_1986_223 696_f2d_1234 9th cir affg 76_tc_1027 in addition the court may dismiss a case for lack of prosecution if the taxpayer inexcusably fails to appear at trial and does not otherwise participate in the resolution of hi sec_3 in addition petitioner filed a motion to strike in which he moved that any references to anti-tax rhetoric be stricken from respondent s motion to dismiss for lack of prosecution and respondent s motion to impose a penalty and he filed a motion for sanctions claim rule a 82_tc_413 affd without published opinion 772_f2d_910 9th cir petitioner has failed to properly prosecute this case in his motion to dismiss respondent s counsel contends that he received no communication from petitioner with respect to any aspect of the tax_court proceeding in his objection to respondent s motion to dismiss petitioner does not deny this claim he simply ignores it we take it as established for purposes of respondent s motion in addition respondent s counsel also contends in his motion to dismiss and petitioner fails to dispute in his objection that petitioner disregarded respondent s attempts to reach agreement on a stipulation of facts in contravention of the court s standing_pretrial_order this likewise represents a failure to participate meaningfully in preparing the case for trial or otherwise resolving it petitioner was obviously aware that this case had been set for trial as evidenced by his motion to set_aside trial date submitted days before the scheduled trial in his motion to set_aside trial date his purported rule c statement filed as petitioner s report and in his objection to respondent s motion to dismiss petitioner citing 439_f3d_455 8th cir revg 123_tc_85 contends that a trial is unnecessary because the court may consider only the administrative record--that is the matters raised and considered as part of the hearing under sec_6330 petitioner s reliance on robinette is misplaced even where the tax_court is confined under the principles of robinette to a review of the record compiled in a sec_6330 hearing a trial is often appropriate to allow the reviewing court to receive evidence concerning what happened during the agency proceedings id pincite here upon petitioner s failure to appear for trial respondent offered into evidence pursuant to rule sec_803 and sec_902 of the federal rules of evidence certain documents from petitioner s administrative file that had been relied on by respondent s appeals_office in reaching the determination in the notice_of_determination these documents fully support the determination whether the documents in evidence constitute a complete and fair representation of the administrative hearing is an issue that would be resolved at a trial if petitioner contended they do not yet petitioner maintains that a trial is unnecessary his contention is meritless we note that were we to decide this case on the administrative record available to us as petitioner contends we should the decision would be for respondent petitioner s two principal contentions are that he was improperly denied the opportunity to dispute the underlying tax_liabilities and the opportunity for a face-to-face conference the record of the administrative hearing in evidence demonstrates that the appeals_office employee conducting petitioner s hearing verified that a notice_of_deficiency covering the liabilities at issue had been issued to petitioner and mailed to him at his last_known_address the foregoing was sufficient to preclude consideration of the underlying liabilities at the hearing under sec_6330 continued we are also satisfied that petitioner was on fair notice i that he was required to appear for trial on the scheduled trial date and ii that a statement under rule c was not an acceptable substitute for his appearance the notice setting the case for trial advised petitioner that he was expected to be present on the trial date and warned that a failure to appear may result in dismissal of the case and entry of decision against you rule c provides as follows attendance at hearings if a motion is noticed for c hearing then a party to the motion may prior to or at the time for such hearing submit a written_statement of such party s position together with any supporting documents such a statement may be submitted in lieu of or in addition to attendance at the hearing rule c by its clear terms applies only to hearings or more specifically to hearings on motions petitioner is no stranger to this court having filed a petition at docket no for redetermination of a deficiency for hi sec_2001 taxable_year see klootwyk v commissioner tcmemo_2006_130 in that case petitioner did not personally appear but requested and received a continued absent some indication from petitioner that he was not residing at the address used or there was some other irregularity in connection with the mailing which petitioner did not provide likewise the documents in evidence show that petitioner was offered a face-to-face conference on a range of dates on condition that petitioner identify nonfrivolous issues that he wished to raise petitioner neither identified the issues nor designated a date as a consequence the appeals_office employee conducting the hearing offered petitioner a telephone hearing which he spurned see eg stephens v commissioner tcmemo_2005_183 n time and date certain for his trial at which he was represented by counsel on the basis of the foregoing we conclude that petitioner was aware of his obligation to appear for trial his failure to appear is therefore unexcused and when combined with the other previously discussed derelictions in prosecuting his case renders a dismissal for lack of prosecution fully justified all of the material allegations set forth in the amended petition in support of assignments of error have been denied in respondent s answer and respondent has likewise not conceded any error assigned in the amended petition accordingly respondent is entitled to a decision in his favor and may proceed with the proposed levy to collect petitioner s outstanding and income_tax liabilities sec_6673 penalty respondent has moved for the maximum penalty under sec_6673 on the grounds that petitioner instituted and maintained this proceeding primarily for delay whenever it appears to the court that proceedings have been instituted or maintained primarily for delay the court may require the taxpayer to pay a penalty not in excess of dollar_figure id sec_5 we have also reviewed petitioner s motion to strike and motion for sanctions we conclude that they are meritless and we shall deny them a applies to proceedings under sec_6330 115_tc_576 having carefully reviewed petitioner s submissions in this case we are satisfied that he instituted and maintained the proceedings primarily for delay one principal reason for our conclusion is that a number of the positions petitioner has taken are frivolous petitioner seizes upon and repeatedly rails against the fact that respondent alleges that the notice_of_deficiency for and was mailed to petitioner s last_known_address but then lists two addresses to which the notice was sent at no point in his repeated discussions of this topic does petitioner ever deny that he resided or received correspondence at the addresses respondent listed or suggest that some other address was his last_known_address petitioner also advances a litany of charges to the effect that his due process rights have been egregiously violated by internal_revenue_service personnel he made no such claims under oath at trial instead he deliberately avoided his trial date the foregoing positions and actions damage petitioner s credibility moreover as noted petitioner had a previous case in this court see klootwyk v commissioner supra in that case petitioner did not personally appear but had counsel to represent him his counsel however neither presented a case nor offered any evidence on petitioner s behalf id the court concluded that petitioner had instituted and maintained the proceedings primarily for delay and imposed a penalty of dollar_figure under sec_6673 the opinion in klootwyk was issued on date approximately months before petitioner filed the original petition herein date we perceive here a pattern of trifling with this court s process petitioner has again wasted the time and resources of this court and respondent it is apparent that a dollar_figure penalty has not deterred petitioner from this course of conduct we are also mindful that the sums for which petitioner has attempted to delay collection are substantial accordingly a more substantial penalty is warranted and we shall impose one under sec_6673 of dollar_figure to reflect the foregoing an appropriate order and decision will be entered in the previous case petitioner also failed to submit a pretrial memorandum or a posttrial brief as ordered by the court
